Citation Nr: 0422860	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  03-28 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a chronic foot 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active duty in the United States Air Force 
from April 1990 to September 1995, and he also had prior 
active duty for training and inactive duty for training 
periods in the Army National Guard of Nebraska from January 
1983 until he began to active duty.  

This matter comes before the Department of Veterans' Affairs 
(VA), Board of Veterans' Appeals (Board), on appeal from an 
April 2003 decision of the VA Regional Office (RO) located in 
Lincoln, Nebraska, which denied the claim on appeal.  The 
Board notes that while the veteran initially expressed 
disagreement with the denials of claims of service connection 
for knee and back disorders, the veteran's October 2003 
substantive appeal (VA Form 9) specifically limited the 
appeal to the bilateral foot condition.  

In October 2003, the veteran withdrew his request for a 
hearing before a Veterans' Law Judge sitting at the RO 
(Travel Board hearing), in lieu of a hearing conducted by a 
hearing officer at the RO.  However, the veteran failed to 
appear for both the initially hearing scheduled for March 
2004, as well as the hearing rescheduled for April 2004.  
Argument of the veteran's representative in April and June 
2004 appears to concede that no further development or action 
in this regard is indicated.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and developed all 
other evidence necessary for an equitable disposition of the 
claim.  

2.  Neither a foot injury nor a chronic foot disorder, to 
include pes planus, is shown in service, or for many years 
thereafter.  

3.  The veteran's post-service pes planus is not 
etiologically related to his prior service or an incident of 
such service.  
CONCLUSION OF LAW

A chronic foot disorder, to include pes planus, was not 
incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to Notify & to Assist

On November 9, 2000, President Clinton signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
law eliminated the concept of a "well-grounded" claim, and 
redefined the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  In this regard, VA will inform 
the veteran of which information and evidence, if any, he is 
to provide and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

The Board's review of this veteran's claims folder reveals 
compliance with the statutory and regulatory provisions.  
That is, in response to his May 2001 claim of service 
connection, the RO issued a letter regarding the VCAA in 
February 2002.  That letter provided the veteran with 
adequate notice of what the evidence must show to establish 
service connection and of the evidence needed to substantiate 
his claim.  The February 2002 letter also advised the veteran 
that VA would attempt to obtain records of VA or private 
medical treatment if the veteran identified the treatment and 
provided authorization to do so.  VA records were soon 
thereafter obtained.  

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claim.  The 
February 2002 VCAA letter specifically asked the veteran to 
tell the RO if he knew of any additional evidence he would 
like considered.  This letter to the veteran implicitly 
included a request that if he had any pertinent information, 
he should submit it.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran did so in October 2002.  

VA has also taken all appropriate action to develop the 
veteran's claim.  In correspondences from the veteran's 
representative in April and June 2004, no additional private 
or VA treatment records were identified.  

The Board also notes that in this case the veteran was 
provided notice of the VCAA prior to the initial unfavorable 
RO decision.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
The decision in Pelegrini held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already indicated above, the veteran was 
afforded numerous opportunities to submit additional 
evidence.  It appears to the Board that the claimant has 
indeed been notified that he should provide or identify 
or submit any and all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The Board also notes that VA regulations provide that VA will 
assist the veteran by providing a medical examination or 
obtaining a medical opinion based upon review of the evidence 
of record, if VA determines that it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i).  (Emphasis added).  
The regulations further provide, in pertinent part, that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  

(A)  Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability;
(B)  Establishes that the veteran suffered an injury in 
service; and 
(C)  Indicates that the claimed disability or symptoms may be 
associated with the established injury in service.

38 C.F.R. § 3.159(c)(4)(i) (emphasis added to subsections (B) 
and (C)).  The Board agrees with the conclusion of the RO 
that, because the service medical records are entirely silent 
as to any foot injury, complaint or diagnosis, and because 
the post-service evidence does not indicate that a current 
foot disability may be associated with a foot injury, if any 
in service, it is not necessary to obtain a VA medical 
examination or medical opinion in order to decide the claim 
in this case.  38 C.F.R. § 3.159(c)(4)(i).  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).  

Factual Background

The veteran contends that he should receive service 
connection for a bilateral foot disorder which he asserts is 
a result of extended period of standing and marching as 
member of the Army and Air Force marching bands.  A review of 
the veteran's service medical records, for both active and 
inactive duty, reveal no complaints of foot symptomatology, 
no treatment for any foot disorder, and no diagnosis of any 
foot disability during his military career from January 1984 
through September 1995.  Specifically, a November 1994 
examination for separation from service is silent for any 
complaint, history of treatment, or current diagnosis 
regarding the feet.  

The post-service evidence of record is almost wholly silent 
for any foot complaint, treatment or diagnosis, with the sole 
exception of an October 22, 2001, private treatment record.  
On that date, the veteran was seen for complaints of 
bilateral arch and ankle pain.  He was scheduled for fitting 
for in-shoe arch supports, and given a diagnosis of pes 
planus-flat feet.  Significantly, the record does not 
associate the symptom with the veteran's prior service, but, 
rather, notes that the veteran presently works on hard 
floors.  

VA treatment records are silent for any complaint, treatment 
or diagnosis regarding the veteran's feet.  


Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1112.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

It is undisputed that the veteran currently has pes planus 
and associated foot pain.  The issue in this case is whether 
the bilateral foot conduction originated in service.  For the 
reasons noted below, the preponderance the evidence in this 
case is against the claim that the current foot disorder is 
the result of the veteran's prior military service.  

In this regard, the Board notes first that the absence of any 
evidence of a foot complaint or disability in service or 
prior to October 2001, or of persistent symptoms of a foot 
disability in service or between September 1995 and October 
2001 constitutes negative evidence tending to disprove the 
claim that the veteran had any repetitive-type "injury" to 
the feet in service as a result of his band practice and 
performances, or that he had any chronic foot disability or 
persistent foot symptoms thereafter.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  The Board will concede, for the sake 
of argument, that the veteran may have experienced sore feet 
after standing and marching for long periods of time while in 
the service-the salient point is that VA regulations require 
chronic disability in service, or continuity of 
symptomatology thereafter, both of which are not shown in the 
present case on appeal.  See 38 C.F.R. § 3.303 (b).  

Service medical records show no chronic foot disorder in 
service, and the post-service evidence shows no continuity of 
foot symptomatology for the approximate 5-year period of time 
following the veteran's discharge in September 1995.  
38 C.F.R. § 3.303 (b).  The Board should consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) 
(holding that the absence of medical records during combat 
conditions does not establish absence of disability, thereby 
suggesting that the absence of evidence is relevant to the 
absence of disability in noncombat cases).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact-finding role.  See also Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

Second, the "absence" of evidence or "negative" evidence 
of any repetitive-type foot injury during service in this 
case is supported by affirmative evidence which tends to show 
that the veteran's current foot problems are a result of his 
present condition of employment.  The only clinical record 
showing a current foot diagnosis, dated in October 2001, 
suggests that the veteran's bilateral arch and ankle pain are 
the result of his working on hard floors-not his remote 
prior military band experiences.  This is positive evidence 
regarding the etiology of the veteran's current feet 
disorders, and it does not indicate that, even if he did 
experience some foot pain in service, his current foot 
disorder is associated with foot pain in service, if any.  In 
conceding that the veteran may have had foot pain in service, 
although no documented in this case, the Board notes that a 
complaint of pain, particularly without a history of an 
injury, in the absence of objective medical evidence of a 
diagnosed or identifiable underlying disease, is not a 
"disability" for which compensation benefits are payable.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in 
part, 239 F.3d 1356 (Fed. Cir. 2001), vacated and remanded on 
other grounds, (U.S. Vet. App. Nov. 6, 2001).  

Although the veteran believes that his current foot disorder 
is related to his prior service, and while he may even 
believe that his foot pain in service was chronic, he is not 
shown to possess the credentials or training needed to render 
such a diagnosis or a competent opinion as to medical 
etiology and severity of clinical pathology.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  As such, the veteran's opinion, 
even if provided as sworn testimony, does not constitute 
competent medical evidence and lacks probative value.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim in this case, and service 
connection for a chronic foot disorder, to include pes 
planus, is not warranted.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic foot 
disorder, to include pes planus.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a chronic foot disorder, to include 
pes planus, is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



